Citation Nr: 0314139
Decision Date: 06/27/03	Archive Date: 08/07/03

DOCKET NO. 03-02 444               DATE JUN 27, 2003

On appeal from the Department of Veterans Affairs Regional Office
in Manila, the Republic of the Philippines

THE ISSUES

1. Entitlement to service connection for the cause of the veteran's
death.

2. Eligibility for nonservice-connected death pension benefits.

ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel                                          

INTRODUCTION

The veteran served on active duty from December 1941 to September
1942, and from August 1945 to April 1946. He was a Prisoner of War
(POW) from April 1942 to September 1942. The appellant is his
widow.

This appeal arises from a June 2002 rating decision of the
Department of Veterans Affairs (VA) Regional Office (RO) in Manila,
Republic of the Philippines, which denied the appellant's claims
for service connection for the cause of the veteran's death and
accrued benefits. The appellant was also notified of the RO's
decision denying entitlement to eligibility for nonservice-
connected death pension benefits. The appellant's Notice of
Disagreement indicates that she wanted to appeal the denial of
eligibility for nonservice-connected death pension benefits, in
addition to service connection for the cause of the veteran's
death. The Board construes this as a timely-filed Notice of
Disagreement under 38 C.F.R.  20.201, 20.202 and 20.301 (2002). A
Statement of the Case (SOC) has not yet been issued on this matter
(the SOC addressed the accrued benefits claim, in addition to the
cause of death issue, but not the issue of eligibility for death
pension). This matter is addressed in the remand appended to this
decision. See Manlicon v. West, 12 Vet. App. 23 8 (1999). In
January 2003 the appellant submitted a substantive appeal limited
to the issue of service connection for the cause of the veteran's
death.

FINDINGS OF FACT

1. The cause of the veteran's death was pulmonary tuberculosis.

2. Service connection was not in effect for any disability during
the veteran's lifetime.

2 -


3. The veteran's fatal pulmonary tuberculosis disease began many
years after service and was not causally linked to any incident of
active duty, to include his POW status.

CONCLUSION OF LAW

A disability incurred in or aggravated by service did not cause or
contribute to the veteran's death. 38 U.S.C.A. 1310 (West 2002); 38
C.F.R. 3.312 (2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this matter, the Veterans Claims Assistance
Act of 2000 (VCAA) Pub. L. No. 106-475, 4, 114 Stat. 2096, 2098-99
(2000), codified at 38 U.S.C.A. 5100 et seq. (West 2002), was made
law. In general, the VCAA provides that VA shall make reasonable
efforts to assist a claimant in obtaining evidence necessary to
substantiate the claimant's claim for a benefit under a law
administered by the Secretary, unless no reasonable possibility
exists that such assistance would aid in substantiating the claim.
In part, the VCAA specifically provides that VA is required to make
reasonable efforts to obtain relevant governmental and private
records that the claimant adequately identifies to VA and
authorizes VA to obtain. VA has also revised the provisions of 38
C.F.R. 3.159 effective November 9, 2000, in view of the new
statutory changes. See 66 Fed. Reg. 45,620-45,632 (August 29,
2001).

The Board finds that VA's duties have been fulfilled in the instant
case. Here, the RO advised the appellant of the evidence necessary
to substantiate her claim by various documents such as the SOC, a
VCAA letter in June 2001, and in follow-up letters mailed to her in
February and April 2002. Specifically, the June 2001 letter

- 3 -

informed the appellant that the VCAA had been signed into law and
that it established new duties for VA. The RO stated, among other
things, that "[t]he VCAA requires us to explain to you what
information and evidence we need to grant the benefit you want" and
"we must make reasonable efforts to help you get evidence necessary
to support your claim." The RO informed the appellant that in order
to establish entitlement to service-connected death benefits, the
evidence must show the cause of death; an injury, disease, or other
event of service; and a relationship between the cause of death and
the injury, disease, or event of service. The RO also notified the
appellant that she was responsible for submitting evidence of her
relationship to the veteran, and that VA would request medical
records for her if she completed an appropriate release. In
addition, follow-up letters were sent in February and April 2002,
informing the appellant that VA needed a copy of the veteran's
death certificate and his terminal treatment records, notifying her
that VA would try and help her obtain the records if she completed
a release, and telling her that VA was trying to help her obtain
the records if she completed a release, and telling her that VA was
trying to get records from Region 1 Medical Center. In essence,
these documents informed the appellant of what she must show to
prevail in her claim, including the standard for establishing
service connection for the cause of the veteran's death, what
information and evidence he was responsible for, and what evidence
VA must secure. Therefore, there is no further duty to notify. See
Generally Quartuccio v. Principi, 16 Vet. App. 183 (2002). There is
no indication that there is any additional evidence relevant to
this appeal that has not been obtained. There is no further duty to
assist the appellant with the development of her claim for service
connection for the cause of the veteran's death.

Based on the foregoing, the Board finds that, in the circumstances
of this case, any additional development or notification would
serve no useful Purpose. See Soyini v. Derwinski, 1 Vet. App. 540,
546 (1991) (strict adherence to requirements in the law does not
dictate an unquestioning, blind adherence in the face of
overwhelming evidence in support of the result in a particular
case; such adherence would result in

- 4 -

unnecessarily imposing additional burdens on VA with no benefit
flowing to the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430
(1994) (remands which would only result in unnecessarily imposing
additional burdens on VA with no benefit flowing to the claimant
are to be avoided); Wensch v. Principi, 15 Vet. App. 362, 368
(2001) (when there is extensive factual development in a case,
reflected both in the record on appeal and the Board's decision,
which indicates no reasonable possibility that any further
assistance would aid the appellant in substantiating his claim,
this Court has concluded that the VCAA does not apply). Thus, the
Board finds that the duty to assist and duty to notify provisions
of the VCAA have been fulfilled, to include the revised regulatory
provisions of 38 C.F.R. 3.159. No additional assistance or
notification to the appellant is required based on the facts of the
instant case.

Factual Background: The veteran served on active duty from December
1941 to September 1942, and from August 1945 to April 1946. He was
a POW from April 1942 to September 1942. Service connection was not
established for any disease or disability during his lifetime.

A certificate of death on file shows that the veteran died in
September 1968 of pulmonary tuberculosis. The service medical and
personal records show no lung disease, to include pulmonary
tuberculosis.

A physician and two lay affidavits, dated and received by the RO in
December 1959, are of record. The physician reported that he
treated the veteran in 1942 for pneumonia, malaria, and beriberi.
The two lay statements, from service comrades, are to the effect
that the veteran had several illnesses during his POW confinement,
to include pneumonia, malaria, beriberi, and dysentery.

An RO decision in January 1960 denied the veteran's claim for
service connection for pulmonary tuberculosis.

5 -

An affidavit signed by two friends of the veteran and the
appellant, dated in November 2001, is of record. The declarants
reported, in pertinent part, that the veteran died of congestive
heart failure.

In medical certificates dated in September 2001 and March 2002,
from the Region I Medical Center, it was recorded that the veteran
was hospitalized from December 5 to December 24, 1967 for
congestive heart failure.

The RO requested the veteran's treatment records from the Region I
Medical Center in April 2002 but no response was received.

Analysis: To establish service connection for the cause of the
veteran's death, the evidence must show that a service-connected
disability was either the principal cause or a contributory cause
of death. For a service-connected disability to be the principal
(primary) cause of death, it must singly or with some other
condition be the immediate or underlying cause or be etiologically
related. For a service- connected disability to constitute a
contributory cause it must contribute substantially or materially;
it is not sufficient to show that it casually shared in producing
death, but rather it must be shown that there was a causal
connection. 38 U.S.C.A. 1310; 38 C.F.R. 3.312.

Service connection may be granted for a disability due to a disease
or injury which was incurred in or aggravated by active service. 38
U.S.C.A. 1110; 38 C.F.R. 3.303. If not shown in service, service
connection may be granted for active pulmonary tuberculosis if
shown disabling to a compensable degree within three years of
service. 38 U.S.C.A. 1101, 11 12, 1113 (West 2001); 38 C.F.R.
3.307, 3.309.

6 -

Additionally, a former prisoner of war who was interned or detained
for not less than 30 days shall be service connected for certain
specified diseases if manifest to a degree of 10 percent or more at
any time after discharge or release from active duty, provided the
rebuttable presumption provisions of 3.307 are also satisfied. 38
C.F.R. 3.309(c). Pulmonary tuberculosis is not specified as one of
the diseases presumed to relate to POW status. Id.

A service department diagnosis of active pulmonary tuberculosis
will be accepted unless designated medical personnel certify that
such diagnosis was incorrect. 38 C.F.R. 3.374(a). A diagnosis of
active pulmonary tuberculosis by VA medical authorities as the
result of examination, observation, or treatment generally will be
accepted for rating purposes. 38 C.F.R. 3.374(b). However, a
diagnosis of active pulmonary tuberculosis by private physicians on
the basis of their examination, observation or treatment will not
be accepted to show the disease was initially manifested after
discharge from active service unless confirmed by acceptable
clinical, X-ray or laboratory studies, or by findings of active
tuberculosis based upon acceptable hospital observation or
treatment. 38 C.F.R. 3.3 74(c).

While there is lay evidence that indicates congestive heart failure
was the cause of death, the only competent evidence of record, the
death certificate, shows that the cause of death was pulmonary
tuberculosis. Service connection was not in effect for any
disability during the veteran's lifetime. The service medical and
personal records show no lung or heart disease. The only post-
service medical evidence of record consists of a physician's
statement dated in 1959, which indicates that the veteran was
treated for several illnesses during service, to include pneumonia,
and medical certificates dated in recent years, which note that the
veteran was hospitalized for congestive heart failure in December
1967. This medical evidence does not indicate that the veteran's
fatal pulmonary tuberculosis began during or within three years of
service, nor does it suggest that it was causally linked to any
incident of active duty, to include the veteran's POW confinement.

- 7 -

The Board observes that, where a former POW claims disability
compensation, omission of history or findings from clinical records
made upon repatriation is not determinative of service connection,
particularly if evidence of comrades in support of the incurrence
of that disability during confinement is available. Special
attention will be given to any disability first reported after
discharge, especially if poorly defined and not obviously of
intercurrent origin. The circumstances attendant upon the
individual veteran's confinement, and the duration thereof, will be
associated with pertinent medical principles in determining whether
disability manifested subsequent to service is etiologically
related to the POW experience. 38 C.F.R. 3.304(e).

In addition to being a POW, since her late husband was as a combat
veteran, the appellant is entitled to have any statement or
testimony relating to in-service events accepted as satisfactory
evidence of that incurrence. See 38 U.S.C.A. 1154(b) (West 2002).
(The Board is assuming, for the purpose of our analysis, that the
veteran, as a former POW, had engaged in combat with the enemy.)
However, the evidence of record indicates that the veteran's fatal
pulmonary tuberculosis began many years after service; there is no
competent evidence of record that links it to service. As the
preponderance of the evidence is against the veteran!s claim, the
benefit of the doubt doctrine is not for application in the instant
case. See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990);
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

ORDER

Service connection for the cause of the veteran's death is denied.

8 -

REMAND

The Board finds that, as noted in the introduction above, the
appellant's Notice of Disagreement indicates that she wanted to
appeal the denial of eligibility for nonservice-connected death
pension benefits. However, the RO has not issued a Statement of the
Case on this issue.

In such cases, the appellate process has commenced and the
appellant is entitled to a statement of the case on the issue. See
Pond v. West, 12 Vet. App. 341 (1999); Manlicon v. West, 12 Vet.
App. 238 (1999). Accordingly, the issue of entitlement to
eligibility for nonservice-connected death pension benefits must be
remanded to the RO for additional action.

Accordingly, this issue is REMANDED for the following:

The RO should issue a statement of the case with regard to the
appellant's claim of eligibility for nonservice- connected death
pension benefits. If, and only if, the appellant completes his
appeal by filing a timely substantive appeal on the aforementioned
issue should this claim be returned to the Board. 38 U.S.C.A. 7104
(West 2002).

The appellant has the right to submit additional evidence and
argument on the matters the Board has remanded to the regional
office. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other

- 9 -

appropriate action must be handled in an expeditious manner. See
The Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West 2002)
(Historical and Statutory Notes). In addition, VBA's Adjudication
Procedure Manual, M21-1, Part IV, directs the ROs to provide
expeditious handling of all cases that have been remanded by the
Board and the Court. See M21-1, Part IV, paras. 8.44-8.45 and
38.02-38.03.

R. F. WILLIAMS 
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells you
what steps you can take if you disagree with our decision. We are
in the process of updating the form to reflect changes in the law
effective on December 27, 2001. See the Veterans Education and
Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976
(2001). In the meanwhile, please note these important corrections
to the advice in the form:

These changes apply to the section entitled "Appeal to the United
States Court of Appeals for Veterans Claims." (1) A "Notice of
Disagreement filed on or after November 18, 1988" is no longer
required to appeal to the Court. (2) You are no longer required to
file a copy of your Notice of Appeal with VA's General Counsel. 

In the section entitled "Representation before VA," filing a
"Notice of Disagreement with respect to the claim on or after
November 18, 1988" is no longer a condition for an attorney-at-law
or a VA accredited agent to charge you a fee for representing you.

- 10 -



